DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beuerle et al (2017/0190095 A1: figures 1, 2, 4, 6 and 9; and column 5, line 61 to column 6, line 19).
Beuerle et al teach a liquid blow molding device comprising: a supply block (14) including a supply path (40) for the liquid blowing medium; a blow nozzle (50) that is detachably attached to the supply block, wherein the blow nozzle engages the mouth of the preform (as illustrated in figure 2); a pressurized liquid supply (22) connected to the supply path (40); an annular shaped sealing surface (38); a sealing body (36) that is disposed inside the supply path and that is displaceable between an open position and a closed position; and a stretching rod (18) positioned within the sealing body (36).  The sealing surface is tapered as illustrated in figures 1 and 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Beuerle et al taken Morikami et al (JP 2018-1575 A: figures 1 and 2 and column 2, line 65 to column 2, line 6; and column 4, lines 12-49 of corresponding U.S. Patent No. 10,703,038 B2).
Beuerle et al disclose all claimed features except for the seal body having a detachable portion.
Morikami et al disclose a similar liquid blow molding apparatus comprising: a body block (3’), a nozzle (10’); an annular sealing surface (12’), a seal body (14’) and a stretching rod (6’) to stretch blow mold a parison (PF also called a preform) in a mold (1).  The seal body (14’) has a detachable portion (19’) that fits a rod guide (16’) within the seal body to guide the stretching rod (6’) such that the rod guide can be easily replaced when damaged.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of Beuerle et al by using a detachable portion on a seal body of the nozzle as disclosed by Morikami et al for the purpose of easily replacing a rod guide within the nozzle when the rod guide becomes damaged to avoid damage to the stretch rod and damaged products that must be salvaged.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beuerle et al. taken together with Toyoda et al (2020/0189170 A1: figure 1).
Beuerle et al disclose all claimed features except for a block body having a block lid and a supply port open to a side surface.
Toyoda et al disclose a liquid blow molding nozzle (1) having a block body (21) having an unnumbered block lid that surrounds the outer diameter of the stretching rod (21) wherein a supply port (25) is provided on the side of the block body.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the block body to have a block lid and a side port as disclosed by Toyoda et al as such was a well-known manner of forming a block body that allows for replacement of the stretch rod by changing the block lid to match a different diameter of the stretch rod.  It would have been further obvious to form the supply path with a uniform diameter as such makes the machining of the supply path simpler and is merely a design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        9/18/2021